IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

Plaintiff,
V.

HAROLD C. BISSOON, JR., Cr. ID. No. l2l2011142

Defendant.

Subrnitted: January 12, 2018
Decided: March 8, 2018

Upon Comrnissioner’s Report and Recommendation that Defendant’s Third
Motion for Postconviction Relief Should Be Sumrnarily Dismissed

ADOPTED
ORDER

This 8th day of l\/Iarch, 2018, the Court has considered the Commissioner’s
Report and Recommendation, Defendant’S Motion for Postconviction Relief,
Defendant’s objections to the Commissioner’s Report and Recornmendations, and
the relevant proceedings below.

On October 12, 2017 Defendant Harold C. Bissoon filed this pro se motion
for postconviction relief. The motion Was referred to a Superior Court
Comrnissioner in accordance With 10 Del. C. § 512(b) and Superior Court Crirninal
Rule 62 for proposed findings of fact and conclusions of laW. The Cornrnissioner

issued the Report and Recornrnendation on January 3, 2018. The Cornrnissioner

l

recommended that Defendant’s Motion for Postconviction Relief be summarily

dismissed
“Within ten days after filing of a Commissioner’s proposed findings of fact

”]

and recommendations . . . any party may serve and file written objections. Bissoon

filed written objections on January 12, 2018. Upon review, the Court finds that the
Defendant fails to meet the pleading standard of Superior Court Criminal Rule
6 1 (d)(2).

This is Bissoon’s fourth motion for postconviction relief. “In second or
subsequent postconviction motions, the motion shall be summarily dismissed unless
the defendant establishes: 1) that new evidence exists that creates a strong inference
that he is actually innocent of the charge for which he was convicted, or 2) the
existence of a new rule of constitutional law made retroactive to cases on collateral
review rendered his convictions invalid.”2 “If it plainly appears from the motion for
postconviction relief that the movant is not entitled to relief, the Court may enter an
order for its summary dismissal and cause the movant to be notified.”3

Bissoon fails to state any new evidence or new rule of constitutional law in

support of his motion, raising only generally stated arguments already adjudicated

 

1 Super. Ct. Crim. R. 62(a)(5)(ii).
2 Super. Ct. Crim. R. 61(d)(2) & (5); Rule 61(i).
3 Super. Ct. Crim. R. 61(d)(5).

in his first two postconviction motions. lt was therefore proper for the
Commissioner to recommend summary dismissal.

In his objection to the Commissioner’s report, Bissoon’s sole novel argument
is that the Commissioner applied the wrong Rule 61 standard to conclude that his
motion is procedurally barred. Bissoon argues that because he entered his guilty
plea in 2013, Rule 61’s 2014 amendment is not applicable to this motion, and the
Court should analyze his claim under the old Rule 61(i)(5).

Though he entered his guilty plea in 2013, Bissoon filed this motion for
postconviction relief on October 12, 2017. The Order Amending Rule 61 states that
the “amendment shall be effective on June 4, 2014 and shall apply to postconviction
motions filed on or after that date.”4 Therefore, the current version of Rule 61(d)(2)
cited by the Commissioner provides the proper means of analyzing this motion.

The Court holds that the Commissioner’s Report and Recommendations dated
January 3, 2018 should be adopted for the reasons set forth therein. The
Commissioner’s findings are not clearly erroneous, are not contrary to law, and are

not an abuse of discretion.5

 

4 Order Amending Super. Ct. Crim. R. 61; see also Cannon v. Smte, 127 A.3d 1164, 1167 (Del.
2015) (applying Rule 61 ’s June 4, 2014 amendment to a 2015 postconviction motion despite the

defendant’s 2001 conviction).
5 Super. Ct. Crim. R. 62(a)(4)(iv).

THEREFORE, after careful and de novo review of the record in this action,
the Court hereby adopts the Commissioner’s Report and Recommendation in its
entirety. Defendant’s Motion for Postconviction Relief is hereby DENIED.

IT IS SO ORDERED.

 

The H norable Gy M. Johnston